MEMORANDUM **
Jose Manuel Esquivel Duarte, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”) order *621denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Esquivel Duarte failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Esquivel Duarte’s contention that the IJ abused her discretion by refusing to issue a subpoena is unavailing because Esquivel Duarte fails to point to anywhere in the record where he requested a subpoena.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.